internal_revenue_service number release date ------------------- ------------------------------ ---------------------------- ------------- --------------------------------- ------------------------------------------------------------ ---------------------------------- - dear -------------- dear -------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-116257-04 date this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending august to a taxable_year ending march effective date the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the information furnished indicates that the taxpayer a subsidiary_corporation is section of revproc_2002_37 2002_1_cb_1030 provides that a requesting to change to a march year-end to conform to the taxable_year of its ultimate parent the taxpayer is engaged in the business of acquiring royalty streams from pharmaceutical patent holders the taxpayer uses an accrual_method as its overall_method_of_accounting taxpayer must file a form_1128 on or before the due_date including extensions of the federal_income_tax return for the first effective tax_year according to the information submitted the taxpayer filed an extension for the first effective tax_year thus the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending march effective date was due on or before date the taxpayer timely filed its tax_return for the taxable_year ending date but failed to file a form_1128 the information furnished also provides that the late filing of the form_1128 was due to an error or misunderstanding sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in annual_accounting_period the taxpayer must file an application on form_1128 with the commissioner within such time plr-116257-04 and in such manner as is provided in administrative procedures published by the commissioner sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the present situation must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and the taxpayer's late filed form_1128 requesting permission to change from a taxable_year ending august to a taxable_year ending march effective date is considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed or implied concerning the tax consequences of any other matter specifically no opinion is expressed as to whether the taxpayer is permitted under the internal_revenue_code and applicable regulations to change to the tax_year requested in the subject form_1128 a copy of this letter_ruling and taxpayer's form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2002_37 the taxpayer must file a federal_income_tax return for the short_period necessary to effect the change within days of the date of this ruling a copy of this ruling should be attached to that return in accordance with the provisions of a power_of_attorney currently on file with this office the original of this letter_ruling is being sent to the taxpayer's authorized representative and a copy is being sent to the taxpayer this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours william a jackson branch chief branch office of assistant chief_counsel income_tax accounting plr-116257-04 enclosures copy of this letter copy for sec_6110 purposes
